                                          Case 3:20-cr-00321-EMC Document 10 Filed 08/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                      Case No. 20-cr-00321-EMC-3
                                   8                   Plaintiff,
                                                                                        ORDER
                                   9            v.
                                                                                        Docket No. 9
                                  10     JOSHUA STANKA,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The [9] APPEAL OF MAGISTRATE JUDGE DECISION for revocation of Magistrate

                                  14   Judge order of release on bond conditions is DENIED.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: August 27, 2020

                                  18

                                  19                                                ______________________________________
                                                                                     EDWARD M. CHEN
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
